DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1,6 and 11 in line 1, recites the limitation “a method for equal channel angular extrusion” is indefinite, it is unclear a method of what for equal channel angular extrusion, is being claimed.
Claims 1,6 and 11 in line 9, recites the limitation “a back pressure” is indefinite, the recitation is unclear since no application of a pressure is recited to have the application of a back pressure, for the purpose of examination, the back pressure is considered to be the pressure applied on a back or any side of the billet. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosochowski Wo Publication (2005/039792) hereinafter Bosochowski in view of Funk et al. Patent (9,144,833) hereinafter Funk.
Regarding claim 1,
Bosochowski discloses a method for equal channel angular extrusion (see fig.1-19), comprising the steps of:
a metal billet (14 or 114) being comprised of an dissolvable aluminum alloy with an initial tensile yield strength (see pag.10 lines 25-27, recited an aluminum billet and the recitation of 1070 makes it an aluminum alloy, aluminum/alloy having a tensile yield strength see pag.14 lines 1-7, and all metal are dissolvable under the right temperature),
extruding said billet (14 or 114) through an equal channel angular extrusion die (see fig.3-4) with an extrusion angle ranging 90-135 degrees so as to form an extruded billet (see pag.13 lines 11-18, recited an angle), 
wherein the step of extruding is at a temperature (see pag.3 lines 7-10 or pag.13 lines 11-18), 
wherein the step of extruding is at an extrusion speed rate (see pag.13 lines 11-18, recited a speed rate 1mm/s), 
wherein the step of extruding is at a back pressure (see pag.10 lines 6-13, recited a back pressure) and 
wherein said extruded billet to have an extruded tensile yield strength 50% greater than said initial tensile yield strength (see fig.14).

    PNG
    media_image1.png
    358
    542
    media_image1.png
    Greyscale

Bosochowski is silent about wrapping a billet with a sheet cover so as to form a wrapped billet, the temperature to be ranging at 150-250 degrees C, the extrusion rate to be ranging at 0.003-0.010 inches per second, the back pressure to be ranging at 200-10000 psi.
Bosochowski and Funk disclose both art in the same field of endeavor (i.e. metal deformation) and are concerned of a similar problem (i.e. extrusion).
Funk, in a similar art, teaches an extrusion method (abstract) with the step of wrapping a billet with a sheet cover so as to form a wrapped billet (see col.6 lines 19-51 (materials of the billet), col.11 lines 10-14 additionally see fig.1 shown element 1 wrapping the chamber 4 where the second material is contained), 
the temperature to be ranging at 150-250 degrees C (see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 32% of 660 equates 204 degree C), 
the extrusion rate to be ranging at 0.003-0.010 inches per second (see col.7 lines 30-32, speed conversion 0.0005-1m/sec equates 0.0196-39.370 in/sec), 
the pressure/back pressure to be ranging at 200-10000 psi (see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi). Funk teaches the extrusion of two material with the apparatus with special characteristics to be able to provide an extrusion method capable of improving or changing the thermal and electrical conductivities or tensile properties of materials (see Col. 1 lines 22-26). 
Since all extrusion apparatus are providing with the same function, it would have been obvious to the skilled artisan before the effective filing date to add to the method and apparatus of Bosochowski the capabilities of extruding wrap metals with temperature, speed and pressure as taught by Funk, as it would be beneficiary to Bosochowski, to efficiently improve or change the thermal and electrical conductivities or tensile properties of materials.
Examiner notes, it is well known in the mechanical art for metal to have modulus of elasticity, a tensile yield strength, tensile ultimate strength, tensile elongation/permanent deformation during tension after the yield strength and a breaking point and the strength and shape of metals to be changed after extrusion operation under variable temperature.
Regarding claim 2,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 1.
Bosochowski and Funk discloses wherein said temperature is 200 degrees C (Funk, see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 200 degree C is between 30-31% of 660 degree C).
Regarding claim 3,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 1.
Bosochowski and Funk discloses wherein said extrusion rate is 0.0005-1m/sec (Funk, see col.7 lines 30-32, equates 0.0196-39.370 in/sec) but does not disclose said extrusion rate to be 0.005 inches per second and since no criticality is recited for said extrusion rate to be 0.005 inches per second and well known in the mechanical art for extrusion punch to have different speed deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the extrusion rate to be 0.005 inches per second to ensure effectiveness of operation. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 4,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 1.
Bosochowski and Funk discloses wherein said back pressure is 8000 psi (Funk, see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi and 8000 psi is 55.158 Mpa).
Regarding claim 5,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 1.
Bosochowski and Funk discloses wherein said sheet cover is comprised of one of a group consisting of brass and graphite (Funk, see pag.6 lines 19-51, brass).
Regarding claim 6,
Bosochowski discloses a method for equal channel angular extrusion (see fig.1-19), comprising the steps of:
a metal billet (14 or 114) being comprised of an dissolvable aluminum alloy with an initial tensile ultimate strength (see pag.10 lines 25-27, recited an aluminum billet and the recitation of 1070 makes it an aluminum alloy, aluminum/alloy having a tensile ultimate strength see pag.14 lines 1-7, and all metal are dissolvable under the right temperature),
extruding said billet (14 or 114) through an equal channel angular extrusion die (see fig.3-4) with an extrusion angle ranging 90-135 degrees so as to form an extruded billet (see pag.13 lines 11-18, recited an angle), 
wherein the step of extruding is at a temperature (see pag.3 lines 7-10 or pag.13 lines 11-18), 
wherein the step of extruding is at an extrusion speed rate (see pag.13 lines 11-18, recited a speed rate 1mm/s), 
wherein the step of extruding is at a back pressure (see pag.10 lines 6-13, recited a back pressure) and 
wherein said extruded billet to have an extruded tensile ultimate strength 50% greater than said initial tensile ultimate strength (see fig.15).

    PNG
    media_image2.png
    351
    556
    media_image2.png
    Greyscale

Bosochowski is silent about wrapping a billet with a sheet cover so as to form a wrapped billet, the temperature to be ranging at 150-250 degrees C, the extrusion rate to be ranging at 0.003-0.010 inches per second, the back pressure to be ranging at 200-10000 psi.
Bosochowski and Funk disclose both art in the same field of endeavor (i.e. metal deformation) and are concerned of a similar problem (i.e. extrusion).
Funk, in a similar art, teaches an extrusion method (abstract) with the step of wrapping a billet with a sheet cover so as to form a wrapped billet (see col.6 lines 19-51 (materials of the billet), col.11 lines 10-14 additionally see fig.1 shown element 1 wrapping the chamber 4 where the second material is contained), 
the temperature to be ranging at 150-250 degrees C (see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 32% of 660 equates 204 degree C), 
the extrusion rate to be ranging at 0.003-0.010 inches per second (see col.7 lines 30-32, speed conversion 0.0005-1m/sec equates 0.0196-39.370 in/sec), 
the pressure/back pressure to be ranging at 200-10000 psi (see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi). Funk teaches the extrusion of two material with the apparatus with special characteristics to be able to provide an extrusion method capable of improving or changing the thermal and electrical conductivities or tensile properties of materials (see Col. 1 lines 22-26). 
Since all extrusion apparatus are providing with the same function, it would have been obvious to the skilled artisan before the effective filing date to add to the method and apparatus of Bosochowski the capabilities of extruding wrap metals with temperature, speed and pressure as taught by Funk, as it would be beneficiary to Bosochowski, to efficiently improve or change the thermal and electrical conductivities or tensile properties of materials.
Regarding claim 7,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 6.
Bosochowski and Funk discloses wherein said temperature is 200 degrees C (Funk, see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 200 degree C is between 30-31% of 660 degree C).
Regarding claim 8,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 6.
Bosochowski and Funk discloses wherein said extrusion rate is 0.0005-1m/sec (Funk, see col.7 lines 30-32, equates 0.0196-39.370 in/sec) but does not disclose said extrusion rate to be 0.005 inches per second and since no criticality is recited for said extrusion rate to be 0.005 inches per second and well known in the mechanical art for extrusion punch to have different speed deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the extrusion rate to be 0.005 inches per second to ensure effectiveness of operation. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 9,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 6.
Bosochowski and Funk discloses wherein said back pressure is 8000 psi (Funk, see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi and 8000 psi is 55.158 Mpa).
Regarding claim 10,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 6.
Bosochowski and Funk discloses wherein said sheet cover is comprised of one of a group consisting of brass and graphite (Funk, see pag.6 lines 19-51, brass).
Regarding claim 11,
Bosochowski discloses a method for equal channel angular extrusion (see fig.1-19), comprising the steps of:
a metal billet (14 or 114) being comprised of an dissolvable aluminum alloy with an initial tensile elongation (see pag.10 lines 25-27, recited an aluminum billet and the recitation of 1070 makes it an aluminum alloy, aluminum/alloy having a tensile ultimate strength see pag.14 lines 1-7, and all metal are dissolvable under the right temperature),
extruding said billet (14 or 114) through an equal channel angular extrusion die (see fig.3-4) with an extrusion angle ranging 90-135 degrees so as to form an extruded billet (see pag.13 lines 11-18, recited an angle), 
wherein the step of extruding is at a temperature (see pag.3 lines 7-10 or pag.13 lines 11-18), 
wherein the step of extruding is at an extrusion speed rate (see pag.13 lines 11-18, recited a speed rate 1mm/s), 
wherein the step of extruding is at a back pressure (see pag.10 lines 6-13, recited a back pressure) and 
wherein said extruded billet to have an extruded tensile elongation 50% greater than said initial tensile elongation (see fig.16).

    PNG
    media_image3.png
    359
    531
    media_image3.png
    Greyscale

Bosochowski is silent about wrapping a billet with a sheet cover so as to form a wrapped billet, the temperature to be ranging at 150-250 degrees C, the extrusion rate to be ranging at 0.003-0.010 inches per second, the back pressure to be ranging at 200-10000 psi.
Bosochowski and Funk disclose both art in the same field of endeavor (i.e. metal deformation) and are concerned of a similar problem (i.e. extrusion).
Funk, in a similar art, teaches an extrusion method (abstract) with the step of wrapping a billet with a sheet cover so as to form a wrapped billet (see col.6 lines 19-51 (materials of the billet), col.11 lines 10-14 additionally see fig.1 shown element 1 wrapping the chamber 4 where the second material is contained), 
the temperature to be ranging at 150-250 degrees C (see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 32% of 660 equates 204 degree C), 
the extrusion rate to be ranging at 0.003-0.010 inches per second (see col.7 lines 30-32, speed conversion 0.0005-1m/sec equates 0.0196-39.370 in/sec), 
the pressure/back pressure to be ranging at 200-10000 psi (see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi). Funk teaches the extrusion of two material with the apparatus with special characteristics to be able to provide an extrusion method capable of improving or changing the thermal and electrical conductivities or tensile properties of materials (see Col. 1 lines 22-26). 
Since all extrusion apparatus are providing with the same function, it would have been obvious to the skilled artisan before the effective filing date to add to the method and apparatus of Bosochowski the capabilities of extruding wrap metals with temperature, speed and pressure as taught by Funk, as it would be beneficiary to Bosochowski, to efficiently improve or change the thermal and electrical conductivities or tensile properties of materials.
Regarding claim 12,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 11.
Bosochowski and Funk discloses wherein said temperature is 200 degrees C (Funk, see col.6 lines 30-32, temperature raging 30-90% of the melting point, aluminum melting point is 660 degree C and 200 degree C is between 30-31% of 660 degree C).
Regarding claim 13,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 11.
Bosochowski and Funk discloses wherein said extrusion rate is 0.0005-1m/sec (Funk, see col.7 lines 30-32, equates 0.0196-39.370 in/sec) but does not disclose said extrusion rate to be 0.005 inches per second and since no criticality is recited for said extrusion rate to be 0.005 inches per second and well known in the mechanical art for extrusion punch to have different speed deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the extrusion rate to be 0.005 inches per second to ensure effectiveness of operation. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 14,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 11.
Bosochowski and Funk discloses wherein said back pressure is 8000 psi (Funk, see col.7 lines 14-17, pressure conversion 50Mpa-700Mpa equates 7251.89-101526 psi and 8000 psi is 55.158 Mpa).
Regarding claim 15,
The prior art Bosochowski as modified by Funk, discloses all limitations in claim 11.
Bosochowski and Funk discloses wherein said sheet cover is comprised of one of a group consisting of brass and graphite (Funk, see pag.6 lines 19-51, brass).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2021

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725